Exhibit 10.4
INTERNATIONAL MONEY EXPRESS, INC. 2020
OMNIBUS EQUITY COMPENSATION PLAN
RSU AGREEMENT
NON-EMPLOYEE DIRECTOR VERSION


THIS AGREEMENT (this “Agreement”), dated ____________________, 2020 _______ (the
“Date of Grant”), between International Money Express, Inc., a Delaware
corporation (the “Company”), and ____________ (“Grantee”), is made pursuant and
subject to the provisions of the Company’s 2020 Omnibus Equity Compensation Plan
(the “Plan”), a copy of which has been made available to the Grantee. All terms
used herein that are defined in the Plan have the same meaning given them in the
Plan.


1.   Award. Subject to the terms and conditions of the Plan and subject further
to the terms and conditions herein set forth, the Company hereby grants the
Grantee [______] restricted stock units (the “RSUs”), subject to the vesting
terms set forth in Section 2 below. Subject to the provisions of this Agreement
and the Plan, each vested RSU represents the right to receive one (1) share of
Stock. The RSUs shall apply only with respect to a whole number of shares of
Stock.


2.   Vesting.


(a)  The shares of Stock subject to the RSUs granted under this Agreement shall
vest in full on the earlier of the day prior to the first annual meeting of
stockholders following the date of the agreement and one (1) year from the Date
of Grant (such earlier date, the “Vesting Date”).


(b)  From and after the Date of Grant through the date on which the RSU becomes
fully vested pursuant to subsection (a) above, the unvested portion of the RSU
remains subject to forfeiture in accordance with the terms of Sections 2(d) and
3 hereof.


(c)  In accordance with the Plan, shares of Stock subject to this RSU Agreement
that have not previously vested shall become immediately vested upon a Change of
Control.


(d)  Shares of Stock subject to the RSUs that do not vest in accordance with
this Section shall be forfeited.


3.   Forfeiture and Termination of Service.  If Grantee does not serve as a
member of the Board or as an employee or consultant of the Company on the
Vesting Date, the RSUs shall immediately terminate and become null and void.


4.   Settlement. Within thirty (30) days following the date on which any portion
of the RSUs vest pursuant to Section 2 of this Agreement, the Company shall
deliver to the Grantee one (1) share of Stock in settlement of each RSU that
becomes vested on such vesting date.


5.   Delivery of Stock. Certificates or evidence of book-entry shares
representing the Stock issued upon settlement of RSUs pursuant to Section 4 of
this Agreement will be delivered to or otherwise made available to the Grantee
(or, at the discretion of the Grantee, joint in the names of the Grantee and the
Grantee’s spouse) or to the Grantee’s nominee at such person’s request. Delivery
of shares of Stock under this Agreement will comply with all applicable laws
(including, the requirements of the Securities Act of 1933, as amended (the
“Securities Act”)), and the applicable requirements of any securities exchange
or similar entity.


6.   Shareholder Rights. An RSU is not a share of Stock, and thus, the Grantee
will have no rights as a stockholder with respect to the RSUs.  Dividend
Equivalents shall accrue on the RSUs awarded hereunder and such Dividend
Equivalents will be subject to vesting on the same schedule as the RSUs and will
be paid to Grantee at the same time as the settlement of such RSUs.


7.  Transferability. The RSUs subject to this Award may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered before
they vest in accordance with Section 2. After such RSUs vest and are settled in
accordance with Sections 2 and 4, no sale or disposition of such shares shall be
made in the absence of an effective registration statement under the Securities
Act with respect to such shares unless an opinion of counsel satisfactory to the
Company that such sale or disposition will not constitute a violation of the
Securities Act or any other applicable securities laws is first obtained or an
exemption from such registration pursuant to Rule 144 under the Securities Act
or otherwise is available.


8.   Change in Capital Structure. In accordance with Section 5(d) of the Plan,
the terms of this Agreement, including the number of shares of Stock in respect
of the RSUs shall be adjusted as the Board determines is equitably required in
the event the Company effects one or more stock dividends, stock splits,
subdivisions or consolidations of shares or other similar changes in
capitalization.


9.   No Withholding.


(a)  The Grantee understands that when the RSUs are settled in accordance with
Section 4, the Grantee will be obligated to recognize income, for Federal, state
and local income tax purposes, as applicable, in an amount equal to the Fair
Market Value of the share of Stock as of such date, and the Grantee is
responsible for all tax obligations that arise in connection with the RSUs.


(b)  Whenever shares of Stock are to be issued upon settlement of the RSUs, the
Grantee shall assume sole responsibility for discharging all tax and other
obligations associated therewith. The Grantee agrees to indemnify the Company
against any non-U.S., U.S. federal, state and local withholding taxes for which
the Company may be liable in connection with the Grantee’s acquisition,
ownership or disposition of any shares of Stock.


10. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan mean the
Plan as in effect on the date hereof.


11. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
employee, consultant or director of the Company or any of its subsidiaries.


12. Compliance with Law. The grant and settlement of the RSUs shall be subject
to compliance by the Company and the Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company’s shares of Stock may be listed. No shares
of Stock shall be issued in settlement of the RSUs unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel.


13. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.


14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Administrator for
review. The resolution of such dispute by the Administrator shall be final and
binding on the Grantee and the Company.


15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom
this Agreement may be transferred by will or the laws of descent or
distribution.


16. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.


17. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the RSUs in this Agreement does not create any contractual right or other
right to receive any Grants in the future. Future Grants, if any, will be at the
sole discretion of the Company. Any amendment, modification, or termination of
the Plan shall not constitute a change or impairment of the terms and conditions
of the Grantee’s service to the Company.


18. Amendment. The Administrator has the right to amend, alter, suspend,
discontinue or cancel the RSUs, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee’s material rights under
this Agreement without the Grantee’s consent.


19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.


20. Grantee Bound by Plan. The Grantee hereby acknowledges that a copy of the
Plan has been made available to him or her and agrees to be bound by all the
terms and provisions thereof. The terms and conditions of the Plan are
incorporated into this Agreement by reference.


21. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
of the Grantee and any transferee of the Grantee in accordance with Section 7 of
this Agreement and the successors of the Company.


22. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.


[Signatures appear on following page]




IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
effective as of the Date of Grant.




INTERNATIONAL MONEY EXPRESS, INC.

By:  Name: Title: 



I hereby accept this Grant and I agree to be bound by the terms of the Plan and
this Grant. I further agree that all of the decisions and interpretations of the
Company with respect thereto shall be final and binding.


ACCEPTED AND AGREED TO:

By:  Date


